Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/17/20 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of “the lights entering the pointing film are distributed along a direction of the central angles ϴ of the plurality of protrusions” in claims 1, 6 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 6 and 15, the limitations of “the lights entering the pointing film are distributed along a direction of the central angles ϴ of the plurality of protrusions” is unclear language. It is not clear how the light is distribution in the particular direction as claimed above and there are no drawings that illustrate this function. Appropriate correction is needed.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-3, 5, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 207181896U, cited previously by Applicant, English machine language translation) in view of Basquin (US 0586214) and further in view of Patent (US 20190219248, cited previously)
Regarding claim 1, Wang teaches a backlight module ([0012], Fig.1 and 2), comprising:
a substrate (circuit module 1,[0033])  and a plurality of lamp sources (LED chips 13), a fluorescent film (transparent substrate 3221,which is part of layer-group 32, [0051] that includes dots 3222 that are fluorescent in [0054]-[0056]), a pointing film (prism sheet 33)  and a brightness enhancement film (34 in [0039]) disposed on the substrate;
the fluorescent film 3221 (transparent substrate) disposed along a light output direction of the plurality of lamp sources and comprising a transparent material (materials of 3221 in [0053]) , and a fluorescent medium and scattering particles mixed in the transparent material (transparent substrate 3221 in [0051] that includes dots 3222 that are fluorescent in [0054]), 
the pointing film and the brightness enhancement film disposed along a light output direction of the fluorescent film 32, and the pointing film 33 located between the fluorescent film and the brightness enhancement film 34; wherein the pointing film 
Wang does not teach the plurality of tapered protrusions all arrayed on a surface of only one side of the transparent body at intervals and a central angle of each of the plurality of tapered protrusions an acute angle and is 10°-60°.
             It is well known in the art to use prismatic films with central angle that are acute angles in the 10°-60° range, as disclosed in Basquin wherein the plurality of tapered protrusions all arrayed on a surface of only one side of the transparent body at intervals and a central angle of each of the plurality of tapered protrusions an acute angle and is 10°-60° (see Fig.1-4 in Basquin, further as an example diagram, Fig.2 is shown with respect to the claimed acute angles).


    PNG
    media_image1.png
    293
    415
    media_image1.png
    Greyscale




             It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use central angles to be acute angles for the prismatic structures as disclosed in Basquin in the device of Wang in order to optimize the diffusing and distribution of light (col.1, lines 8-14 of Basquin). Further, regarding the limitations of the lights entering the pointing film are distributed along a direction of the central angles theta of the plurality of protrusions, since the structure of Basque teaches the structural limitations of the protrusions as claimed, therefore the function of  the lights entering the pointing film are distributed along a direction of the central angles ϴ of the plurality of protrusions involves routine experimentation by optimizing parameters such as  the inclinations and/or, angles, locations or dimensions of the protrusions in order to optimize the distribution of light.
Wang in view of Basquin does not teach the pointing film is of an integrally-molded structure. However method of making the pointing film using molding is one of the many techniques known in the art and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use molding method to form the pointing film in order to achieve easy manufacturing and lower cost.
 	Further Wang in view of Basquin does not teach the fluorescent film comprising a transparent adhesive, and the scattering particles having a reflectivity smaller than a reflectivity of the transparent adhesive.  However it is well known in the art, as disclosed in Patent,  to use silicone adhesives 230 (silicone glue in [0024] and Fig.2B) with scattering particles 240 wherein the reflectivity of the particles can be varied based on their particle concentration and thickness of the silicone glue base layer in order to optimize the spatial color uniformity ([0024]). 
From the teachings of Patent, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the reflectivity of the scattering particles based on their particle concentration and on the thickness of the silicone base layer by routine experimentation to achieve the scattering particles having a reflectivity smaller than a reflectivity of the transparent adhesive in the device of Wang in view of Basquin in order to optimize the spatial color uniformity.
 
Regarding claim 2, Wang in view of Basquin and Patent teaches a vertex angle of each of the plurality of tapered protrusions is an acute angle and is at least over 30° (as shown in Figure of Basquin below).
[AltContent: arrow]
    PNG
    media_image2.png
    260
    335
    media_image2.png
    Greyscale


Regarding claim 3, Wang in view of Basquin and Patent teaches a backlight module, wherein the pointing film is prepared from polycarbonate ([0053] in Wang - - at least one selected from polymethyl methacrylate (PMMA), polystyrene (PS) and method of making the pointing film and is therefore not germane to the product claim (that is the backlight module).

Regarding claim 5, Wang in view of Basquin and Patent teaches a diffusion film 31 (in Wang) located below the fluorescent film (quantum film group 32) and the pointing film (prism film 33, [0033]) but does not teach the diffusion film located between the fluorescent film and the pointing film.

Changing the location of diffusion sheet from the location shown by Wang in view of Basquin and Patent (as disclosed in Wang) to a location between the fluorescent film and the pointing film, is only considered to be an obvious modification of Wang in view of Basquin and Patent that a person having ordinary skill in the art at the time the invention was filed would be able to provide using routine experimentation, in order to provide a uniform surface light source for the display ([0040] in Wang) since there is no invention in shifting the position of the element.

Regarding claim 11, Wang in view of Basquin teaches the invention set forth in claim 6, but is silent regarding the fluorescent medium and scattering particles mixed in the transparent adhesive, the fluorescent film comprises a transparent adhesive, and a fluorescent medium and scattering particles mixed in the transparent adhesive, and the scattering particles have a reflectivity smaller than a reflectivity of the transparent adhesive. 
their particle concentration and thickness of the silicone glue base layer in order to optimize the spatial color uniformity ([0024]). 
From the teachings of Patent, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the reflectivity of the scattering particles based on their particle concentration and on the thickness of the silicone base layer by routine experimentation to achieve the scattering particles having a reflectivity smaller than a reflectivity of the transparent adhesive in the device of Wang in view of Basquin in order to optimize the spatial color uniformity.

Regarding claim 18, Wang in view of Basquin teaches the invention set forth in claim 15, but is silent regarding the fluorescent medium and scattering particles mixed in the transparent adhesive, the fluorescent film comprises a transparent adhesive, and a fluorescent medium and scattering particles mixed in the transparent adhesive, and the scattering particles have a reflectivity smaller than a reflectivity of the transparent adhesive. 
However it is well known in the art, as disclosed in Patent,  to use silicone adhesives 230 (silicone glue in [0024] and Fig.2B) with scattering particles 240 wherein the reflectivity of the particles can be varied based on their particle concentration and thickness of the silicone glue base layer in order to optimize the spatial color uniformity ([0024]). 
based on their particle concentration and on the thickness of the silicone base layer by routine experimentation to achieve the scattering particles having a reflectivity smaller than a reflectivity of the transparent adhesive in the device of Wang in view of Basquin in order to optimize the spatial color uniformity.

 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 207181896U, cited by Applicant, English machine language translation) in view of Basquin (US 0586214) and Patent (US 20190219248, cited previously) and further in view of West (US 20120112220, cited previously)
Regarding claim 4, Wang in view of Basquin and Patent teaches the invention set forth in claim 1, but is silent regarding a reflector, disposed on the substrate, defining a plurality of open areas, and the plurality of lamp sources located in the plurality of open areas; or the substrate being a transparent substrate, the backlight module further comprising a reflector, attached to a side, backing onto the plurality of lamp sources, of the substrate. 

West teaches a reflector (74 in [0047]) , disposed on the substrate 68, defining a plurality of open areas, and the plurality of lamp sources (61) located in the plurality of open areas (67,[0044]) ; ( - - or the substrate being a transparent substrate, the backlight module further comprising a reflector, attached to a side, backing onto the 
 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the reflectors between the LEDs, as disclosed in West, in the device of Wang in view of Basquin and Patent in order to further enhance the light emission of the back light.  

Claims 6, 7, 8-10, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 207181896U, cited by Applicant, English machine language translation) in view of Basquin (US 0586214) 
Regarding claim 6, Wang teaches a backlight module ([0012], Fig.1 and 2), comprising:
a substrate (circuit module 1,[0033])  and a plurality of lamp sources (LED chips 13), a fluorescent film (transparent substrate 3221,which is part of layer-group 32 in [0051] that includes dots 3222 that are fluorescent in [0054]-[0056]), a pointing film (prism sheet 33)  and a brightness enhancement film (34 in [0039]) disposed on the substrate;
the fluorescent film 3221 (transparent substrate) disposed along a light output direction of the plurality of lamp sources and
the pointing film and the brightness enhancement film disposed along a light output direction of the fluorescent film 32, the pointing film 33 located between the fluorescent film and the brightness enhancement film 34;

Wang does not teach a central angle of each of the plurality of tapered protrusions an acute angle and wherein the protrusions are all arrayed on a surface of only one side of the transparent body.
             It is well known in the art to use prismatic films with central angle that are acute, as disclosed in Basquin wherein the plurality of tapered protrusions all arrayed on a surface of only one side of the transparent body at intervals and a central angle of each of the plurality of tapered protrusions an acute angle (see Fig.1-4 in Basquin, further as an example diagram, Fig.2 is shown with respect to the claimed acute angles).


    PNG
    media_image1.png
    293
    415
    media_image1.png
    Greyscale






Regarding claim 15, Wang teaches a display device ([0002]) comprising a backlight module ([0012], Fig.1 and 2), and the backlight module comprising a substrate (circuit module 1,[0033])  and a plurality of lamp sources (LED chips 13), a fluorescent film (transparent substrate 3221,which is part of layer-group 32 in [0051] that includes dots 3222 that are fluorescent in [0054]-[0056]), a pointing film (prism sheet 33)  and a brightness enhancement film (34 in [0039]) disposed on the substrate;
the fluorescent film 3221 (transparent substrate) disposed along a light output direction of the plurality of lamp sources and
the pointing film and the brightness enhancement film disposed along a light output direction of the fluorescent film 32, the pointing film 33 located between the fluorescent film and the brightness enhancement film 34;

Wang does not teach a central angle of each of the plurality of tapered protrusions an acute angle and wherein the protrusions are all arrayed on a surface of only one side of the transparent body.

             It is well known in the art to use prismatic films with central angle that are acute, as disclosed in Basquin wherein the plurality of tapered protrusions all arrayed on a surface of only one side of the transparent body at intervals and a central angle of each of the plurality of tapered protrusions an acute angle (see Fig.1-4 in Basquin, further as an example diagram, Fig.2 is shown with respect to the claimed acute angles).


    PNG
    media_image1.png
    293
    415
    media_image1.png
    Greyscale






Regarding claim 7, Wang in view of Basquin teaches a central angle of each of the plurality of tapered protrusions is 10°-60° (from teachings of Basquin, see Figures in Basquin).

Regarding claim 8, Wang in view of Basquin teaches vertex angle of each of the plurality of tapered protrusions is an acute angle and is at least over 30° (See Fig.2 of Basquin above). 
    PNG
    media_image3.png
    244
    268
    media_image3.png
    Greyscale



Regarding claim 9, Wang in view of Basquin does not teach the pointing film is of an integrally-molded structure. However method of making the pointing film using molding is one of the many techniques known in the art and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use molding method to form the pointing film in order to achieve easy manufacturing and lower cost.

Regarding claims 10 and 17, Wang in view of Basquin teaches a backlight module, wherein the pointing film is prepared from polycarbonate ([0053] in Wang - - at least one selected from polymethyl methacrylate (PMMA), polystyrene (PS) and styrene-methyl methacrylate copolymer (MS) - -) Further the limitation of making the pointing film through “injection molding” is drawn to the method of making the pointing film and is therefore not germane to the claimed product (that is the backlight module).

Regarding claims 14 and 20,  Wang in view of Basquin teaches a diffusion film 31 (in Wang) located below the fluorescent film (quantum film group 32) and the pointing film (prism film 33, [0033]) but does not teach the diffusion film located between the fluorescent film and the pointing film.

Changing the location of diffusion sheet from the location shown by Wang in view of Basquin (as disclosed in Wang) to a location between the fluorescent film and the 

   	Regarding claim 16, Wang in view of Basquin teaches the central angle of each of the plurality of tapered protrusions is 10°-60°, and a vertex angle of each of the plurality of tapered protrusions is an acute angle and is at least over 30° (see rejection in claims 1 and 2 above) .

  	Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 207181896U, cited by Applicant, English machine language translation) in view of Basquin and further in view of West (US 20120112220, cited previously)
Regarding claim 12, Wang in view of Basquin teaches the invention set forth in claim 6, but is silent regarding the backlight module further comprises a reflector disposed on the substrate, the reflector defines a plurality of open areas, and the plurality of lamp sources are located in the plurality of open areas.

West teaches a lighting device with a reflector (74 in [0047]) , disposed on the substrate 68, the reflector defines a plurality of open areas, and the plurality of lamp sources (61) located in the plurality of open areas (67,[0044]) in order to further enhance the light emission of the back light ([0051]). 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the reflectors between the LEDs, as disclosed in West, in the device of Wang in view of Basquin in order to further enhance the light emission of the back light.  

Regarding claim 19, Wang in view of Basquin teaches the invention set forth in claim 15, but is silent regarding the backlight module further comprises a reflector disposed on the substrate, the reflector defines a plurality of open areas, and the plurality of lamp sources are located in the plurality of open areas; or the substrate being a transparent substrate, the backlight module further comprising a reflector, attached to a side, backing onto the plurality of lamp sources, of the substrate.

West teaches a reflector (74 in [0047]) , disposed on the substrate 68, defining a plurality of open areas, and the plurality of lamp sources (61) located in the plurality of open areas (67,[0044]) ; ( - - or the substrate being a transparent substrate, the backlight module further comprising a reflector, attached to a side, backing onto the plurality of lamp sources, of the substrate  - -) in order to further enhance the light emission of the back light ([0051]). 
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the reflectors between the LEDs, as disclosed in West, in the device of Wang in view of Basquin in order to further enhance the light emission of the back light.  

 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 207181896U, cited by Applicant, English machine language translation) in view of Basquin (US 0586214) and further in view of Fukuyoshi (US 6483562, cited previously)
Regarding claim 13, Wang in view of Basquin teaches the invention set forth in claim 6, but is silent regarding the substrate is a transparent substrate, the backlight module further comprises a reflector attached to a side, backing onto the lamp sources, of the substrate.
Fukuyoshi teaches a display device, wherein the substrate is a transparent substrate (glass 21b in Fig.2, col.3, lines 3-15), the backlight module further comprises a reflector (reflective film 22) attached to a side of the substrate in order to further enhance the light emission of the display device.
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the reflector as base, as disclosed in Fukuyoshi, in the device of Wang in view of Basquin in order to further enhance the light emission of the display device.  

Other art
	In [02424] of US 20060270773 method of making diffusion films using molding is disclosed.

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875